DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “the heat exchanger is inserted between the spaced disks to exchange the heat with the disks.” in combination with the other recitations introduces new matter as there is no support for disks and spaced disks.  The disclosure only shows one plurality of disks that are spaced and there is no support for two separate types of disks as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the heat exchanger is inserted between the spaced disks to exchange the heat with the disks.” is indefinite for reciting a step in an apparatus claim as it is unclear what structure is further required by the step.  Further, the claim already recites that the heat exchanger exchanges heat with the hydrogen storage material and therefore the recitation appears to be redundant structurally.
	Further the recitation is indefinite for reciting separate disks separately as if there are disks and spaced disks.  This is inconsistent with the disclosure and with the recitations of the claim.  There are only the plurality of disks and there are no separate “spaced disks” distinct from the other recited disks as claimed.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0263936).
In regard to claim 1, Park teaches a solid state hydrogen storage device (see whole disclosure; para. 29) comprising: a solid state hydrogen storage material (30, para. 31) in which hydrogen (hydrogen, para. 31) is stored; a heat exchanger (10) forming a plate shape (shape of plate; para. 35) and configured to be inserted into the solid state hydrogen storage material (30), wherein the heat exchanger (10) is further configured to exchange heat with the solid state hydrogen storage material (30; para. 31) through contact with the solid state hydrogen storage material (30); a storage container (40) configured to accommodate the solid state hydrogen storage material (30) and the heat exchanger (10); and a cap (top plate see figures) connected to an upper portion of the storage container (40) and configured to seal an interior of the storage container (40), wherein: the solid state hydrogen storage material (30) comprises a plurality of disks (30, see figure 2, para. 36, 37), and the plurality of disks (30) are arranged to be spaced apart from each other in a longitudinal direction (para. 29, axial direction) of the storage container (40), and the heat exchanger (10) is between the plurality of disks (30) to exchange the heat with the plurality of disks (30; para. 32).  
In regard to claim 2, Park teaches that the heat exchanger (10) comprises a plurality of plate heaters (plurality of 10), plate heaters (each of 10) of the plurality of plate heaters (plurality of 10) are disposed in the longitudinal direction (see figures) of the storage container (40) at a regular interval (see regular interval spacing in figures), and the solid state hydrogen material (30) is between the plate heaters (10).  
In regard to claim 3, Park teaches that each of the plate heaters (10) is provided with metal plates (10) respectively disposed on an upper side and a lower side thereof (see stack), each of the plate heaters (10) comprises a heat radiating part (see parts of 10, Fig. 3) configured to radiate heat in an interior thereof (radiating heat toward the middle and to an interior of each set of two plates 10), and the heat radiating part (10) has a constant length (see length of parts of 10 in the longitudinal direction is constant; also see all heaters 10 are the same and therefore have several portions which are of constant length) per unit area of the solid state hydrogen storage material (30).  
In regard to claim 5, Park teaches that the heat radiating part (parts of 10) comprises a plurality of circular heat radiating parts (see circular parts of 10, Fig. 3) coaxially arranged around a center of the heat exchanger (10, see all parts share the center longitudinal axis of the container and heat exchanger and are therefore coaxial), and circular heat radiating parts (circular parts, Fig. 3) of the plurality of circular heat radiating parts (circular parts, Fig. 3) are arranged with irregular intervals (see figure 3, see different radius locations) in a radial direction of the heat radiating part (parts of 10) such that among the circular heat radiating parts (parts of 10), a diameter of an outer circular heat radiating part (some of 11 on outer portion) is larger than a diameter of an inner circular heat radiating part (smaller 11 nearer the interior).  
In regard to claim 6, Park teaches that the heat radiating part (part of 10) comprises heating wires (part of 10) having bent shapes (see polygonal shapes Fig. 3), in which polygonal shapes are repeated (polygonal outlines are repeated) while a center of the heat exchanger (10) is taken as centers of the heating wires (wires share longitudinal center of heat exchanger and container).  
In regard to claim 8, Park teaches that the solid state hydrogen storage material (30) comprises a compression member (20) inserted between the disks (30) and a sealing member (for holes in fig. 1) that is configured to seal opposite ends of the compression member (20), and the compression member (20) is configured to press the disks (30) in the longitudinal direction (para. 29, axial direction) of the storage container (40).

Claim(s) 1-3, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 2005/0188847).
In regard to claim 1, Fujita teaches a solid state hydrogen storage device (see whole disclosure) comprising: a solid state hydrogen storage material (hydrogen storage alloy, para. 2, 3, 9, 10, 29) in which hydrogen (hydrogen, para. 10) is stored; a heat exchanger (13; see plural plate shaped elements 27 throughout figures) forming a plate shape (shape of plates 27) and configured to be inserted into the solid state hydrogen storage material (29), wherein the heat exchanger (13 with 27) is further configured to exchange heat with the solid state hydrogen storage material (29) through contact with the solid state hydrogen storage material (29); a storage container (hydrogen storage tank 11) configured to accommodate the solid state hydrogen storage material (29) and the heat exchanger (13); and a cap (at least 17) connected to an upper portion of the storage container (11) and configured to seal an interior of the storage container (11), wherein: the solid state hydrogen storage material (29) comprises a plurality of disks (see shape of material 29 due to cylindrical nature of 13 interspersed with the plates 27, hereafter 29 in 13), and the plurality of disks (29 in 13) are arranged to be spaced apart from each other in a longitudinal direction (from end of 17 toward 18) of the storage container (11), and the heat exchanger (13 with 27) is between the plurality of disks (29 in 13) to exchange the heat with the plurality of disks (29 in 13).  
In regard to claim 2, Fujita teaches that the heat exchanger (13) comprises a plurality of plate heaters (plurality of 27 with other elements, see Fig. 1b and other figures), plate heaters (each of 27) of the plurality of plate heaters (plurality of 27) are disposed in the longitudinal direction of the storage container (from end of 17 to 18) at a regular interval (see regular interval spacing in figures), and the solid state hydrogen material (29) is between the plate heaters (27).  
In regard to claim 3, Fujita teaches that each of the plate heaters (27) is provided with metal plates (27) respectively disposed on an upper side and a lower side thereof, each of the plate heaters comprises a heat radiating part (see 26) configured to radiate heat in an interior thereof (radiating heat inside each set of two plates 27), and the heat radiating part (26) has a constant length (see length of 26in the longitudinal direction is constant) per unit area of the solid state hydrogen storage material (29).  
In regard to claim 5, Fujita teaches that the heat radiating part (26) comprises a plurality of circular heat radiating parts (see part of 26 having 31 and holes for 20) coaxially arranged around a center of the heat exchanger (see all of these parts share the center longitudinal axis of the container and heat exchanger and are therefore coaxial), and circular heat radiating parts (at least some of 26 having 31 and holes for 20) of the plurality of circular heat radiating parts are arranged with irregular intervals (see figure 3, see different radius locations) in a radial direction of the heat radiating part (26) such that among the circular heat radiating parts (part of 26 having 31 and holes for 20), a diameter of an outer circular heat radiating part (hole in 26 for 20 are larger than hole 31 in 26 closer to the center axis, see fig. 3) is larger than a diameter of an inner circular heat radiating part (hole in 26 closer to center axis are smaller diameters, see figure 3).  
In regard to claim 6, Fujita teaches that the heat radiating part (26) comprises heating wires (see strips fig. 1b, 5, 6) having bent shapes (see polygonal shapes therein), in which polygonal shapes are repeated (polygonal outlines are repeated) while a center of the heat exchanger (13) is taken as centers of the heating wires (strips share longitudinal center of heat exchanger and container).  
In regard to claim 8, Fujita teaches that the solid state hydrogen storage material (29) comprises a compression member (20) inserted between the disks (29 in 13) and a sealing member (at least 36, para. 34) that is configured to seal opposite ends of the compression member (20), and the compression member (20) is configured to press the disks (29 in 13) in the longitudinal direction (direction of 17 to 18) of the storage container (11).  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudawar (US 8778063).
	In regard to claim 1, Mudawar teaches a solid state hydrogen storage device (Fig. 1, 6-8 at least, see whole disclosure) (hydrogen hydride storage, column 2, line 1-15; column 5, line 30-37; column 8, line 40-45) comprising: 
a solid state hydrogen storage material (metal hydride) in which hydrogen is stored (column 8, line 40-42); 
a heat exchanger (21) forming a plate shape (50.2, 50.1, column 8, line 45-50, “plate”) and configured to be inserted into the solid state hydrogen storage material (22), wherein the heat exchanger is further configured to exchange heat with the solid state hydrogen storage material (22) through contact with the solid state hydrogen storage material (22; thermal and physical contact); 
a storage container (20, 30, pressure vessel) configured to accommodate the solid state hydrogen storage material (22; column 8, line 50-57) and the heat exchanger (21); and 
a cap (cover plate of pressure vessel, see figure 1 at least) connected to an upper portion (see end of container) of the storage container (20, 30) and configured to seal an interior (column 8, line 25-35, pressure vessel is sealed) of the storage container (20, 30); 
wherein, the solid state hydrogen storage material (22) comprises a plurality of disks (metal hydride material 22 in cylinder space between plates, hereafter discs of 22) and the plurality of disks (discs of 22) are arranged to be spaced apart from each other (by the metal hydride material) in a longitudinal direction, and the heat exchanger (21) is between the discs to exchange heat with the discs (discs of 22).  
	In regard to claim 2, Mudawar teaches that the heat exchanger (21) comprises a plurality of plate heaters (plates, see fig. 6), the plate heaters (plates) of the plurality of plate heaters are disposed in the longitudinal direction of the storage container (pressure vessel) at a regular interval (see stack, fig. 6), and the solid state hydrogen material (22, metal hydride) is inserted between the plate heaters (column 8, line 50-57).  
	In regard to claim 3, Mudawar teaches each of the plate heaters (plates) is provided with metal plates (50.2, 50.1) respectively disposed on an upper side and a lower side thereof (see Fig. 7), each of the plate heaters comprises a heat radiating part (60) configured to radiate heat in an interior thereof, and the heat radiating part (60) has a constant length per unit area (see that 60 has consistent length from plate) of the solid state hydrogen storage material (22).14 Attorney Docket No. 15438-1396  
	In regard to claim 4, Mudawar teaches that a surface of each of the metal plates (plates, 50, 50.1, 50.2) is configured to contact the heat radiating part (60) and be coated with (interpreted as has a layer of) aluminum (aluminum - column 5, line 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Fujita (US 2005/0188847) in view of Park (US 10511039) and the obvious modification of Park (US 2020/0263936) in view of Park (US 10511039).
	In regard to claim 4, Fujita teaches most of the claim limitations, including that a surface of each of the metal plates (27) is configured to contact the heat radiating part (26), but does not explicitly teach that each of the metal plates (27) is coated with copper or aluminum.  However, official notice is taken that Copper and Aluminum are well known as a thermal exchange material and therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the plates (27) of Fujita at least with a Copper or Aluminum coating for the purpose of providing good thermal conductivity and desirable heat transfer.
In regard to claim 3, see the details in the rejections above and further note that the modification of claim 4 would additionally provide the plates to be metal. 
	In regard to claim 9, Fujita teaches most of the claim limitations but does not appear to explicitly teach that the solid state hydrogen storage material is one of LANi5H6, sodium aluminum hydride (NaAlH4), or magnesium amide (Mg(NH2)2).  However these metal hydride materials are well known as taught by either Park (column 2, line 15-22, 55-60).  Therefore it would have been obvious to a person of ordinary skill in the art to employ at least one of these materials for the hydrogen storage material of Fujita for the purpose of providing the storage abilities of these materials.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mudawar (US 8778063) in view of Park (US 10511039).
	Mudawar teaches most of the claim limitations but does not appear to explicitly teach that the solid state hydrogen storage material is one of LANi5H6, sodium aluminum hydride (NaAlH4), or magnesium amide (Mg(NH2)2).  However these metal hydride materials are well known as taught by either Park (column 2, line 15-22, 55-60).  Therefore it would have been obvious to a person of ordinary skill in the art to employ at least one of these materials for the metal hydride material of Mudawar for the purpose of providing the storage abilities of these materials.  
Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.  	Applicant's arguments (page 8-9) are allegations that Mudawar does not have the claimed disks of hydrogen storage material.  In response, the applicant is directed to the detailed rejections above, wherein it is shown that the material 22 is in a form of discs that are spaced apart along the longitudinal direction of the container and that the heat exchanger is between the plurality of disks.  It is noted that it is not persuasive to ignore the teachings of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 12, 2022